COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:      Lesle Markle v. The State of Texas

Appellate case number:    01-13-01028-CR

Trial court case number: 1865367

Trial court:              County Criminal Court at Law No. 12 of Harris County

       Certain exhibits that were admitted into evidence at the motion to suppress
hearing, held on October 3, 2013 in the above-referenced case, were omitted from the
appellate record. The Court directs the Harris County District Clerk to supplement the
appellate record with the following original exhibits:

       1. State’s Exhibit 1 (DVD/Video)

See TEX. R. APP P. 34.6(g)(2). The Clerk of this Court is directed to cooperate with the
district clerk and/or court reporter to provide for the safekeeping, transportation, and
return of such exhibit. See id.

        The original exhibit must be filed in this Court no later than 10 days from the
date of this order.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court

Date: December 9, 2014         _